DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response amendments’ dated 09/21/2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claims 1 and 20.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Mizuki (US 2016/0181527) teaches an OLED containing an aromatic amine and an anthracene derivative in the luminescent medium (paragraphs 28 and 30). The anthracene derivative can be represented by EM38 (page 28)

    PNG
    media_image1.png
    236
    414
    media_image1.png
    Greyscale

EM38 reads on applicants’ Formula 1 wherein R15 is naphthyl and R20 is dibenzofuran; remaining R(s) = H.
	The aromatic amine can be represented by M7 (page 7):


    PNG
    media_image2.png
    302
    373
    media_image2.png
    Greyscale

M7 reads on applicants’R21 – cyano-phenyl; R22 = phenyl’ R23 = substituted pyrene.
	Both Em38 and M7 are located in the luminescent medium (light emitting layer); however, independent claims 1 and 20 require that the anthracene and amine compounds are in a layer located between the hole transport region and the emission layer.
	Mizuki fails to teach, suggest or offer guidance that would render it obvious to modify the location of the anthracene and amine compound to arrive at the limitations of independent claims 1 and 20.
Claims 1-20 allowed.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786